Warren E. Burger: We'll hear arguments next in 74-337, Doran against Salem Inn. Mr. Darago, I think you may proceed whenever you're ready.
Joseph H. Darago: Thank you Mr. Chief Justice, may it please the Court. The appellant Francis F. Doran sued here in as Frank Doran is the town attorney of the town North Hempstead. He is the chief legal officer of the town and the chief adviser to its legislature the town board made up of four town councilman and a supervisor. The town North Hempstead is located in northwest National County and borders on the City of New York, Queens County that has a total population of 242,000 plus or minus and is made up of incorporated villages and unincorporated areas over which the town board exercises its jurisdiction. The appellees in this case are owners and operators of certain establishments that sell liquor, bars as we would commonly call them, and they provide a form of entertainment which we referred to in everyday life as topless dancing. On July 10th 1973, the town board of the town of North Hempstead undertook to enact the piece of legislation known as Local Law No. 1 of 1973. Local Law No. 1 of 1973 became effective by filing with the secretary of State of New York on July 17th 1973 and simply stated it prohibited topless dancing. On August 9th, the appellees in this case commenced an action in the Federal District Court for the eastern District Of New York charging Local Law No. 1 as being unconstitutional. On September 26, 1973, by a decision of the Honorable John R. Bartels of the District Court, the statute in question was held unconstitutional. The appellant appealed to the Circuit Court of Appeals of the United States for the Second Circuit and that the decision of Judge Bartels was affirmed by a 2-1 decision on June 26, 1974. Basically, the challenge to the ordinance and the decision of each court below, was based on the doctrine that in cases where First Amendment Rights are concerned. An examination of a statute on its phase and a determination after that examination that the statute is overbroad will make that statute fall. We submit that in this case that doctrine of overbreadth should not have been applied. The statute itself, the text of which is set forth in the brief on page -- beginning on page 3 provides in Section 1.0 that the town board undertook to regulate and control the operations of public places used as cabarets, bars, or lounges, dance halls, and discotheques, and other public places in general. It defines public place in the Section, it defines cabarets, bars, lounges and discotheques and dance halls and that defines the person. It then makes it unlawful to appear with one's breast uncovered if you're a female, once lower torso, if you're a male, and both the breast and the lower torso if you're a female. In this next Section, it also makes it unlawful to promote the same that is to present it as a bar owner. Traditionally, the police powers of the community have been recognized by this Court in the operation of local governments such as the Town of Hempstead. Just recently in the village of Boraas against the village of Belle Terre this Court upheld a zoning provision allowing a locality such as the town of North Hempstead, in that case, the village of Belle Terre to define and enforce the definition of family for the purposes of occupancy of dwellings. It is under these police powers, that the town of North Hempstead undertook to cutoff at the source the basic and originating problem or originating problem of certain complaints that had received concerning the operation of appellees establishments and establishments which are owned and operated by peoples not parties for this action.
William H. Rehnquist: Mr. Darago.
Joseph H. Darago: Yes.
William H. Rehnquist: Did each of the appellees in this case serve alcoholic beverages on the premises?
Joseph H. Darago: Mr. Justice Rehnquist, that is correct, all alcoholic beverages -- all of the appellees serve alcoholic beverages.
William H. Rehnquist: The ordinance by its terms though would've covered people who did.
Joseph H. Darago: It is possible that the ordinance could be read that if no alcoholic beverages were served in a cabaret, which is the most unlikely I would think that it would cover a cabaret, yes sir, or a dance hall or a discotheque or an establishment of that nature, yes sir.
Thurgood Marshall: I assume that the state legalizes people and dig many positions on this?
Joseph H. Darago: Mr. Justice Marshall, no. They have been in contact with us but they have not -- well they would have jurisdiction over the licensing of bars, yes that is correct, yes sir.
Thurgood Marshall: What they've got?
Joseph H. Darago: And they've taken no action to my knowledge. The public record of the public hearing held will demonstrate the types of complaints that the town board received. Similarly, the town of North Hempstead town board recognized that one or more of these establishments were within a hundred feet of residential areas that peoples who owned the residence within a hundred feet of these areas had made specific complaints about conduct of patrons, litter, noise, and things similarly important to the town in enforcing and keeping this suburban community, the town of North Hempstead a nice suburban community. This concern we submit is the basis of at least some compelling governmental interest. This compelling governmental interest is a relative term. What is compelling for the United States as a whole may be a separate and distinct item as to what is concern -- the concern of a local community of 240,000 people. One compared that the other, one may look very great and the other de minimis. Wherein the town such as ours who -- which faces the everyday problems of living, noise, litter, patron's conduct around bars and incidentally, I might say that the record would justify the statement that on bars that didn't provide topless dancing, none of these complaints were ever voiced before the town board. That the town board acted in a manner in which it thought would best remedy to the problems arisen. Unfortunately, after the enactment, Judge Bartels found that the statute and used the words from Thornhill against Alabama by its wordings swept into areas of otherwise protected expression, we debate that. Topless dancing is conduct. It has been recognized by this Court as containing a minimal of expression and even assuming if any expression is there, it's still constitutes conduct. One of the most striking facts about this Court's First Amendment opinions is their are absolute consistency that under a challenge to the First Amendment, the doctrine of overbreadth will be reserved to spoken words, freedom of expression, freedom to communicate one's ideas, freedom to gather and assemble peaceably to do just that express and communicate one's ideas. Secondly, important in this case is the appellees here assert the rights of others and not of their own. In this case, the appellees, and I'm referring at this moment to the appendix page 9 beginning with paragraph 16 of the complaint, “The law deprives the patrons of the plaintiffs' bars of the right to view constitutionally protected expression. The law on its face and as applied to the exercise of First Amendment Rights as so discretionary and vague and overbroad the void of objective guidelines as to restrain and chill the exercise of such rights.” It bears no relation to a governmental purpose, violates the First and Fourteenth Amendments. It is interesting that the plaintiffs have not risen a -- excuse me -- have not brought up the subjects of their right to present this type of entertainment but of their right of their patrons to view the same. If this has any element of expression, this topless dancing, it is further reduced by the fact that what the plaintiffs really are doing are commercionally exploiting nudity. They haven't got a topless dancer or a naked dancer as they have now on the stage to express an idea, they've got a naked dancer on the stage to draw a patron into their establishments and to selling drinks. As a matter of fact, their complaint although it has the magic words in it, chill, freedom of expression, belies the fact because they claim irreparable damage because when they don't have naked dancing, they lose money. The ultimate facts that they've plead speak otherwise than to their claim that what they do is first -- is protected by the First Amendment. We submit that so minimal if there is any expression in topless dancing is this expression that it constitutes conduct validly regulatable by the state. Public nudity -- public nudity, nudity in public was a crime at the criminal law or at common law. This is something that the state has the power to regulate. Certainly, the state can make a law preventing nudity on the streets. Under the police powers, they can make this law and enforce it. Similarly in a public place for the good of the community, they can prevent exactly what we have going on in North Hempstead now, topless dancing. In California against LaRue, this Court recognized the minimal amount of expression in topless dancing. Eight or nine jurisdictions in this United States has reduced that expressive contain even further under this commercial exploitation of nudity idea. In as much as topless dancing is conduct and not spoken words or pure speech, the doctrine of overbreadth does not apply. Similarly, the appellees contention that would prevent the theatrical performance cannot be raised. In California against LaRue, this Court clearly indicated that it would be unwise or do what the service to the ballet to compare a ballet dancer to that of a topless dancer in a bar. Similarly, the likelihood that any appellee here would have in their establishments which are small, local, community bars the desire or even the facilities that put on a theatrical performance such as hair or the ballet just can't be conceived. I'm sure that legislature of the town board considered the likelihood and the possibility of this. Similarly, it may well be that should the appellees undertake to place a production such as hair or in their bar, they might be violating some other zoning ordinance. Basically, it comes down to the rationale of this Court in its recent case of Broadrick against Oklahoma. This statute with a fair reading of the words clearly shows that it applies for the appellees here. There within that hardcore conduct which this statute was meant to prevent, topless dancing; they vicariously assert the rights of others to perform the ballet and to put on hair. This vicarious assertion of rights even if it were in the area of political freedom, the right to participate in politics has been held by this Court to be no basis for declaring a statute overbroad. We submit to you that topless dancing has been properly excluded and that courts below errored in approaching these topless dancers and this statute as if it barred free speech, as if it barred communication, as if it barred the right to express your ideas.
Byron R. White: Was this ordinance declared unconstitutional?
Joseph H. Darago: Yes it was, Justice White, it was declared unconstitutional.
Byron R. White: In the District Court?
Joseph H. Darago: In the District Court by John Bartels.
Byron R. White: How about in this Court of Appeals?
Joseph H. Darago: Similarly, in the Court of Appeals it was held unconstitutionally overbroad and its enforcement was enjoined.
Byron R. White: Well, there's only a preliminary injunction at issue.
Joseph H. Darago: That's true, Mr. Justice White, however --
Byron R. White: Isn't there some room at the federal courts that you don't make the declaration of unconstitutionality and the issuing of preliminary injunction?
Joseph H. Darago: I'm not familiar with the rule Mr. Justice White.
Byron R. White: But you think the --
Joseph H. Darago: The judgment is -- the injunction is as permanent as can be.
Byron R. White: I understand the preliminary injunction was affirmed. But that could've been merely on the chances of prevailing on the merits plus irreparable injury. And I know the District Court said these statutes unconstitutional. Would you think that the Court of Appeals said the statute was unconstitutional?
Joseph H. Darago: I believe it did.
Byron R. White: Or the ordinance?
Joseph H. Darago: I believe it did.
Byron R. White: I know it affirmed the judgment --
Joseph H. Darago: It did affirm the judgment but in affect --
Byron R. White: Which means merely leaving the preliminary injunction on effect?
Joseph H. Darago: May I give the Court's attention to the second ordinance that the town tried to pass. After rendering a similar decision, Judge Bartels upon a motion for summary judgment converted it to a final judgment and for all intents and purposes, this preliminary injunction could be rendered final by the sweep of a pen or Judge Bartels' order, it was not further --
Warren E. Burger: The dissenting opinion on Judge Vandarg here in the Court of Appeals directed entirely of the proposition that the state courts should've had the chance to construe this first because they might have come down with a narrowing construction limiting it to the framework of the LaRue case that is to this kind of conduct in a place were liquor was sold. Isn't that the thrust of Justice Bartels then?
Joseph H. Darago: Well, that was the trust of Judge Lumbard's dissent in the Circuit Court of Appeals.
Warren E. Burger: Well, it is perfectly clear that the majority of the Court of Appeals and the district judge unlike the first district judge who dealt with it, all said it as unconstitutional.
Joseph H. Darago: And I believe so Mr. Chief Justice. That is correct.
Warren E. Burger: On its face.
Joseph H. Darago: On its face, facially overbroad under Thornhill against Alabama that it could sweep into another area, for example, the specific example they used being theatrical performances in the ballet. I think also that this case is a hybrid had not the District Court determined the existence of possible overbreadth. They may well have abstained after not determining or finding that this was conduct under which the decisions of this Court do not render the overbreadth doctrine applicable. I think that the federal court ignored committee which would be their respect for the lower state courts to do justice to constitutional claims and I think more importantly below they ignored equity.
William H. Rehnquist: When you say comedy, are you talking about just abstention for a construction of the state law or are you talking about Younger against Harris and Steffel and those cases, are talking about both of them?
Joseph H. Darago: I'm talking about both of them Mr. Justice Rehnquist. That's what I meant by this case being a hybrid. I think that comedy is something that the federal court misread in the decision of Steffel that the federal courts are a powerful defender of constitutional rights and the rush to the courthouse rule created by the United States Court of Appeals overlooks that the state courts in which we all practice everyday are just as capable to handle a constitutional claim as are the federal courts. And had they not determine and I submit erroneously that this was a free speech or spoken words case or overbreadth case, they probably would have abstained and send it back for prosecutions. And incidentally, the prosecutions were called on the calendar of the local District Court prior to any decision by Judge Bartels and that therefore these people had been arraigned and were ready for trial. We were ready for trial before any preliminary injunction was issued. Similarly, I think that the equity of one of the plaintiffs here intentionally violating the statute as something that you Mr. Justice Rehnquist pointed out in your concurring opinion in Steffel against Thompson that even though a federal court decides to hear this case and render its decision, it does not protect the plaintiff from intentional violations of the ordinance without threatening the laws of his federal case for dismissal. I think Younger against Harris made that clear as well that at any time, if the facts wanted, this Court -- the federal courts could remand this cases to state prosecutions. I think this is an important idea and I think this is the very case that Steffel contemplated and that Younger contemplated. There's nothing noble about what we call post facto abstention where equity warrants the same. And in this case, we have one of the plaintiffs to admit the lead do not violate it. But one of the plaintiffs did and there was a kind of a privity between the plaintiffs here. If not that the jury privity but in fact a factual privity that this people are altogether, they're common owners, they watch each others stores so to speak when one is out and one is in, and the privity is so close that all the issues of this case.
William H. Rehnquist: What do you mean by privity and that's as are you're speaking about it in any sense recognized in the law that is that there are common owners of this three people.
Joseph H. Darago: No, Mr. Justice Rehnquist, what I'm saying is that there was a factual privity that these three people got together to challenge this ordinance, they had one attorney, they brought one action under the Civil Rights law and as such when one of them undertook to violate the ordinance, the District Court should've examine that closely and said, “Well, you've made your own bed now back to the state courts which can remedy your constitutional claims as well as we can.”
William H. Rehnquist: Well, certainly there's nothing unusual on a bunch of café owners or bar owners getting together to consult about in ordinance that affects all of them.
Joseph H. Darago: I don't suggest that that is, that there is anything unusual about it.
Thurgood Marshall: Did you raise this in the District Court?
Joseph H. Darago: Yes, Mr. Justice Marshall, I did.
Thurgood Marshall: Even in the Harris point?
Joseph H. Darago: Yes, Mr. Justice Marshall, as a matter of fact, they raise the footnote which is number four -- footnote 4, I can't recall what page on which it is, which almost clearly outlines the very same thing that this Court held in Younger and --
Thurgood Marshall: You said footnote, footnote what?
Joseph H. Darago: There was a footnote in Younger against Harris explaining the applicability of overbreadth.
Thurgood Marshall: And you raised it?
Joseph H. Darago: I raised it, yes.
Thurgood Marshall: And preserved it?
Joseph H. Darago: I'm sorry.
Thurgood Marshall: And preserved in the Court of Appeals I assume since General Lumbard is one of them?
Joseph H. Darago: Yes, Your Honor, I did.
Potter Stewart: Chronology in this case is what? These three plaintiffs brought this item --
Joseph H. Darago: They brought an action under the Federal Civil Rights Act.
Potter Stewart: In the United States District Court.
Joseph H. Darago: In the United States District Court and they brought it on the seventh, I'm sorry, on the 8th day of -- 9th day of august 1973 Mr. Justice Stewart.
Potter Stewart: Did they ask for a TRO?
Joseph H. Darago: They ask for a temporary restraining order and the same was denied by Judge Dooling.
Potter Stewart: Right.
Joseph H. Darago: The day after he denied that, one plaintiff M & L Rest began to violate the ordinance and on the 10th --
Potter Stewart: Began to violate the ordinance by doing what?P
Joseph H. Darago: resenting topless dancing. They had complied -- the bar owners had complied with the ordinance between the 17th when it became effective and the 9th when they brought this federal action. On the 10th after the TRO was denied and after this action was -- after the action was commenced in fact, M & L Rest began to present topless dancing. The police came down, issued summonses to dancers, owners, and a prosecution was in fact begun.
Potter Stewart: On what day?
Joseph H. Darago: On the 10th of August 1973.
Potter Stewart: And so the arrests were made. That's when the --
Joseph H. Darago: The arrests right. The following day they were arraigned. Informations were filled out, we have an information system, a uniformed system of a simplified criminal complaints.
William J. Brennan, Jr.: Well, if you're right the criminal proceeding I gather, it was the day after the federal suit started, wasn't it?
Joseph H. Darago: That is correct Mr. Justice Brennan.
William J. Brennan, Jr.: I'm quite assuming even though -- even in that circumstance that the Younger rules apply, that wouldn't be too as to Salem Inn and Tim-Rob Bar, would it?
Joseph H. Darago: No, that is not --
William J. Brennan, Jr.: To say they were no --
Joseph H. Darago: They were not being prosecuted.
William J. Brennan, Jr.: Or even threatened to, because I gather they came with the compliance, didn't they?
Joseph H. Darago: They did comply.
William J. Brennan, Jr.: Yes.
Joseph H. Darago: And incidentally they complied right through judge --
William J. Brennan, Jr.: If that's so, I gather was it wrong then in -- of the federal court to reach these questions in those two cases?
Joseph H. Darago: I think it was --
William J. Brennan, Jr.: Why?
Joseph H. Darago: -- Mr. Justice Brennan. I think that in this case, this factual privity of which I spoke before rendered each of them the issues that they claim --
William J. Brennan, Jr.: Because they were all in the same business and they were all bothered with the same --
Joseph H. Darago: With the same ordinance and they all had the same attorney and Mr. Justice Brennan, had they waited they would've had the issues disposed off in our local District Court, which is our lowest court of criminal jurisdiction, by the time Judge Bartels had rendered his decision.
Byron R. White: Well, how'd they finally go in jail.
Joseph H. Darago: Well, no arrests were made, they had been issued summonses Mr. Justice White.
William J. Brennan, Jr.: But if Tim-Rob -- if M & L Rest would lowest doubt in the District Court, they still want to go ahead.
Joseph H. Darago: Then they would have the opportunity to go through our appellate system or for that matter.
William J. Brennan, Jr.: -- if Tim-Rob was or M & L wasn't interested in appealing your appellate system because they do.
Joseph H. Darago: I think that once there was no appeal taken, the law of this situation would have been decided. We would have a narrow in court decision of this ordinance or this local law which would give the proper federal jurisdiction.
William J. Brennan, Jr.: If they had a conviction. What is your local court, what is it?
Joseph H. Darago: The District Court of Nassau County.
William J. Brennan, Jr.: I mean what's its equivalent? Is that to --
Joseph H. Darago: I would say --
William J. Brennan, Jr.: Is that like a local magistrate or?
Joseph H. Darago: No. It's higher than a local magistrate's court but not quite as high as a court of original civil jurisdiction like our Supreme Court. I would say that once that case had been interpreted by the Court in the case of M & L Rest, then the other plaintiffs would have something to bring to the federal court because there would be a narrowly construction to review.
Potter Stewart: But why -- if there were incompliance, why would they have standing at all?
Joseph H. Darago: Well, once again we assume that their constitutional objection under the First Amendment will be reviewed by the District Court. They've --
William J. Brennan, Jr.: I suppose that could run to a threat of enforcement anyway, weren't they?
Joseph H. Darago: No more threat than under the enforcement that if I speed, I'm going to get a ticket, Mr. Justice Brennan.
William J. Brennan, Jr.: Well I know with much as Steffel was in Steffel case of the criminal prosecution was pending against someone else not against him?
Joseph H. Darago: Absolutely and he had absolute right but once again, in Steffel, he was handbilling, he was expressing ideas, he was communicating.
William J. Brennan, Jr.: Well he wasn't --
Joseph H. Darago: He wasn't --
William J. Brennan, Jr.: -- when the was suit brought.
Joseph H. Darago: No, he had stopped because he showed eminent threat of arrest under what he in turn to be an overbroad statute. But once again it was free speech.
William J. Brennan, Jr.: Are these two bars on any different position than he was?
Joseph H. Darago: I think so under the decisions of this Court and as much as they're presenting topless dancing which is conduct and not some form of communication like Mr. Steffel or Mr. --
William J. Brennan, Jr.: Well, Steffel wasn't handbilling either. He run into federal court and said, “I'm entitled to hand do but I'm not going because I don't want to be prosecuted as I've been threatened.”
Joseph H. Darago: Absolutely and I think --
William J. Brennan, Jr.: And soon people said I'm in federal court because we want to attach our ordinates. Meanwhile, we're going to come into compliance.
Joseph H. Darago: As overbroad is what they said Mr. Justice Brennan.
William J. Brennan, Jr.: Well they did, that's what they came into. That's why they came into compliance.
Joseph H. Darago: Absolutely.
William J. Brennan, Jr.: I don't see how much difference in stuff here.
Warren E. Burger: I take it to your point is that in one in the Steffel case, there was an explicit First Amendment claim and here you'll say there's no basis whatever for a First Amendment?
Joseph H. Darago: And absolutely -- a proper case for which this court's decision on overbreadth could be applied, the right to pass out literature to express oneself.
Potter Stewart: Because there is an explicit First Amendment claim in the complaint in this case.
Joseph H. Darago: That is true.
Potter Stewart: Do you think it's just not --
Joseph H. Darago: I think that --
Potter Stewart: Valid?
Joseph H. Darago: I don't think that the First Amendment claim is valid in that misconduct of topless dancing contains such minimal amounts of discretion under U.S. against O'Brien and cases of that sort. We properly as to the town of North Hempstead prohibited this kind of activity within the town boundaries. I would like to reserve a couple of minutes for rebuttal if possible.
Warren E. Burger: Counsel, I will not ask you to divide your argument. There's only about a minute and a half left. We'll let you begin fresh at 10 o'clock tomorrow morning.